         Case 1:17-cr-10281-PBS Document 223 Filed 01/15/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )   Crim No. 17cr10281-PBS
                                             )
MINERVA RUIZ,                                )
                                             )
                      Defendant.             )


         GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM

       The United States of America, by and through Assistant United States Attorneys Lauren

A. Graber and Benjamin Tolkoff, respectfully submits its Supplemental Sentencing

Memorandum for the defendant, Minerva Ruiz. Given the nature and circumstances of Ruiz’s

offense and the factors set forth in 18 U.S.C. § 3553, a sentence of 63 months’ incarceration,

followed by three years of supervised release, is the minimum sentence sufficient, but not greater

than necessary, to comply with the purposes set forth in § 3553.

       On July 24, 2019, Ruiz was found guilty by a jury of: one count of conspiracy to

distribute on kilogram or more of heroin, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A)(i)

(Count One); and one count of possession with intent to distribute one kilogram or more of

heroin, in violation of 21 U.S.C. § 841(b)(1)(A)(i) (Count Two).

       Ruiz is responsible for delivering approximately 1.8 kilograms of heroin to a cooperating

witness on August 24, 2017. With its guilty verdicts, the jury found beyond a reasonable doubt

that Ruiz knowingly and intentionally delivered the drugs, and conspired with her co-defendant

Dalnovis Delarosa Arias in doing so.

        With a criminal history category of I, the Guidelines Sentencing Range is 63-78 months.

For the reasons set forth in the October 7, 2019 revised PSR, the government believes a sentence
         Case 1:17-cr-10281-PBS Document 223 Filed 01/15/20 Page 2 of 2



of 63 months’ incarceration, followed by three years of supervised release, is the minimum

sentence sufficient, but not greater than necessary, to comply with the purposes set forth in §

3553.




January 15, 2020                                             Respectfully submitted,

                                                             Andrew E. Lelling
                                                             United States Attorney


                                                             By: /s/ Lauren A. Graber
                                                             Lauren A. Graber
                                                             Benjamin Tolkoff
                                                             Assistant U.S. Attorneys


                                CERTIFICATE OF SERVICE

       I, Lauren A. Graber, Assistant U.S. Attorney, do hereby certify that I have this day served
a copy of the foregoing on defendant’s attorney by electronic filing.

                                                             /s/ Lauren A. Graber
                                                             Lauren A. Graber
                                                             Assistant U.S. Attorney
                                                             January 15, 2020




                                                 2
